Citation Nr: 1800100	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-33 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a left ear hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right hip disability.

5.  Entitlement to an initial compensable rating for right thumb strain.

6.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

7.  Entitlement to an initial rating in excess of 10 percent for lumbar spine strain.

8.  Entitlement to an initial rating in excess of 30 percent for tension headaches.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to May 1998.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2013 rating decision, by the Columbia, South Carolina, Regional Office (RO), which granted the claims of: service connection for tension headaches, evaluated as 30 percent disabling; service connection for left knee strain, evaluated as 10 percent disabling; service connection for lumbar spine strain, evaluated as 10 percent disabling; and service connection for right thumb strain, evaluated as 0 percent disabling.  That rating action denied the claims of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, and service connection for right hip bursitis, claimed as a right hip condition.  The Veteran perfected a timely appeal to that decision.  

On July 26, 2016, the Veteran appeared at the Columbia, South Carolina RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing is of record.  The record was held open to submit additional evidence.  The Veteran submitted additional evidence directly to the Board in August 2016.along with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  Accordingly, the Board may consider evidence in the first instance.  See 38 C.F.R. § 20.1304 (2017).  

The issues of entitlement to service connection for left ear hearing loss, and entitlement to higher ratings for tension headaches, lumbar spine strain, left knee strain, and right thumb strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability for VA purposes.  

2.  Tinnitus did not manifest during active service or during the year following separation from active service, and tinnitus is not attributable to the Veteran's active service.  

3.  The Veteran's right hip condition did not have onset during active service and was not caused by active service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ear hearing loss disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

3.  The criteria for service connection for tinnitus have not all been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for a right hip disability have not all been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Laws and Regulations.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

II.  Factual background & Analysis.

A.  S/C-Right ear hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017). 

Significantly, the records show that the Veteran served on active duty from January 1981 to May 1998.  At his enlistment examination, in October 1980, an audiometric examination revealed puretone thresholds of 20, 15, 10, 20, and 10 in the right ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels.  On the occasion of his separation examination, in February 1998, an audiometric examination revealed puretone thresholds of 10, 10, 05, 15, and 15 in the right ear at the 500, 1000, 2000, 3000, and 4000 Hertz levels.  

In conjunction with his claim for service connection, the Veteran was afforded a VA examination in July 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
25
25
LEFT
30
25
25
35
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The pertinent diagnoses were normal hearing in the right ear and sensorineural hearing loss in the left ear.  

Given that diagnosing a hearing loss disability, for VA purposes, requires specific audiometric testing, it is not within the realm of knowledge of a layperson to determine whether he or she has a hearing loss disability as defined by VA regulation, at least without reference to such testing.  For these reasons, the Board concludes that the determination is a complex one - in that it requires specific testing - and one that does not lend itself to observation with one's senses alone.  The evidence before the Board does not include reference to testing showing a right ear hearing loss disability.  Therefore, to the extent that the Veteran seeks to diagnose a right ear hearing loss disability, such diagnosis is not competent evidence.  See Jandreau v. Nicholson, 492 F3d 1372, 1377 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that service connection is not warranted for a right ear hearing loss disability because the only audiology testing of record during the time from when VA received the Veteran's claim in May 2012 to the present shows that he does not have a right ear hearing loss disability.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The examination provided by VA is adequate and the preponderance of evidence is against a finding that any additional development is needed in this case.  As the current disability element of a service connection claim is not met in this case, the appeal must be denied.  There is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  

B.  Tinnitus.

As for the tinnitus claim, the Board accepts that the Veteran was exposed to noise in service and has a current diagnosis of tinnitus.  However, the STRs are negative for any complaints and findings of tinnitus.  Moreover, following an audiological evaluation in July 2013, the VA examiner concluded that it is less likely than not that the tinnitus is a result of noise exposure in service.  This opinion is not contradicted by any medical evidence of record.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  

The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA examiner to be more probative than the Veteran's lay opinion as to cause or onset, and the examiners' opinion is consistent with the record.  Additionally, as noted above, his statements of continuity since service have been found to not be credible.  

In summary, the preponderance of evidence is against a finding that the nexus element has been met as to the tinnitus claim.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  

C.  S/C-Right hip disorder.

The Veteran contends that his right hip disorder is directly related to service.  

In this regard, the Board notes that the Veteran's STRs do not reflect any complaints or treatment related to the right hip.  

Post treatment records, dated from March 2007 through August 2013 indicate that the Veteran received treatment for complaints of right hip pain.  A February 2011 VA progress note reflects a diagnosis of bursitis, hip, bilaterally.  

During the Veteran's July 2016 videoconference hearing, he maintained that his right hip developed as a result of jumping off the trucks in the military.  The Veteran indicated that he started noticing the pain around 1998 or 1999; he stated that, at first, he had with bending, but he has started to feel it more.  

Subsequently submitted were VA progress notes, dated in August 2016, which shows that the Veteran was seen for complaints of chronic right hip pain since at least 1998.  The assessment was chronic right hip pain.  

After careful review of the record, the Board finds that the evidence is against the claims for service connection for a right hip disorder.  

The Veteran first filed a claim for a right hip disability in May 2012, despite contending that his right hip disability began in service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the record does not include any evidence of a relationship between the current right hip disability and his period of service.  

The Veteran is not medically trained and is therefore not qualified to competently opine about medical etiology when such etiology involves complex medical questions.  Although the Veteran claims that his right hip condition is related to his service, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of certain disorders and disabilities.  38 C.F.R. § 3.159 (a) (1).  The origin or cause of the Veteran's right hip disability is not a simple question within the realm of knowledge of a layperson and can be determined based on mere personal observation by a lay person, thus, the Veteran's lay assertion is not competent to establish a nexus.  Jandreau, 492 F.3d at 1376-77 ; See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed above, the Veteran testified that his right hip disability began in service as a result of jumping off the trucks.  However, as noted above, the STRs do not indicate complaints related to the Veteran's right hip.  If the Veteran had symptoms involving his right hip during service it is highly likely he would have reported it then as he reported other symptoms during service.  Consequently, the Board finds such statements lack credibility as they are inconsistent with the other evidence of record and, therefore, affords minimal probative weight to his contentions.  

The Board has considered the Veteran's lay statements, but finds the Veteran's STRs, medical records, and the delay in filing claim to be highly probative.  In weighing the medical and lay evidence of record, the Board finds that the Veteran's contention is outweighed by the competent and probative evidence of record.  

The Veteran has been afforded the benefit of the doubt where appropriate. However, after an extensive review of the Veteran's STRs, VA medical records, and lay statements, the Board concludes that the preponderance of evidence is against a finding that the nexus or in-service elements have been met with regard to any current right hip disorder.  

In sum, the Board concludes that the preponderance of the evidence of record is against the Veteran's claim for service connection for a right hip disability. The benefit-of-the-doubt doctrine enunciated in 38 U.S.C. § 5107 (b) is not applicable, as there is no approximate balance of evidence.  Gilbert, 1 Vet. App. 49; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

ORDER

Service connection for a right ear hearing loss disability is denied.  

Service connection for tinnitus is denied.

Service connection for a right hip disability is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C. § 5103A . The specific bases for remand are set forth below.  

A.  S/C-Left ear hearing loss.

The Veteran is seeking service connection for left ear hearing loss.  The Veteran contends his hearing loss is etiologically related to his exposure to noise in service.  

The Veteran was provided with a VA audiological examination in July 2013.  Following the audiological evaluation, the VA examiner reported a finding of sensorineural hearing loss in the left ear.  The examiner concluded that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner explained that the STRs indicated a normal hearing bilaterally, with no evidence of significantly worsened hearing throughout the Veteran's military service.  He also stated that there is no evidence of a significant threshold shift during military service.  However, the Veteran's separation examination, performed in February 1998, included an audiological evaluation, which revealed pure tone thresholds, in decibels, as followed: 500, 1000, 2000, 3000, 4000, and 6000 LEFT 5, 15, 10, 35, and 10.  Although the audiogram at that time did not show hearing loss at the frequencies from 500 to 2,000 hertz, a loss at 3,000 hertz in the left ear is shown.  See 38 C.F.R. §  3.385.  

Accordingly, because the July 2013 VA examiner's opinion is "based on the knowledge that the thresholds were unchanged throughout service," and considering the evidence suggesting a significant change in hearing, the Board finds that the July 2013 VA opinion is based entirely on the inaccurate factual premise of the Veteran's "unchanged" in-service hearing.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Veteran must be afforded an examination to determine whether his current left ear hearing loss had its onset in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  



B.  I/R-Tension Headaches.

The Veteran contends, in essence, that the symptoms of his service-connected headaches are more severely disabling than are reflected by the 30 percent rating currently assigned.  At his personal hearing in July 2016, the Veteran maintained that the migraines have gotten worse since his last examination in July 2013; he reported having to leave work early between one to three times a month because of his headaches.  The Veteran related that he has to go into a dark room and lie down.  The Veteran described his headaches as throbbing; he stated that they get so bad that his employer encourages him to go home; as a result, he can't be very productive.  

The Veteran's service-connected migraine headaches is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124 (a), Diagnostic Code 8100.  Migraine headaches with characteristic prostrating attacks occurring on an average of once a month over the last several months warrant a 30 percent rating.  A 50 percent rating is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  In Pierce v. Principi, 18 Vet. App. 440, 446 (2004), the Court held that "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating."  

The record reflects that the Veteran was last afforded a VA examination regarding his migraine headaches in July 2013.  Submitted at the hearing was a statement from the Veteran's employer, R. A. B. indicating that he frequently gets headaches causing him to miss work.  

Given the reported worsening of the Veteran's headaches since his last VA examination, as reported by the Veteran at the hearing, the Board finds that a new VA examination is necessary in order to decide the Veteran's claim.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c) (4) (2017).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

C.  I/R-Lumbar spine and left knee strain.

The Veteran seeks increased ratings for his service-connected lumbar spine strain and left knee strain.  He was most recently afforded a VA orthopedic examination of the back and knee in July 2013.  At his personal hearing in July 2016, the Veteran maintained that his disabilities have gotten worse.  The Veteran reported that his left knee condition is getting worse; he experiences instability.  

Moreover, since the Veteran's July 2013 VA examination, the Court of Appeals for Veterans' Claims (CAVC) has held "that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia v. McDonald, 28 Vet. App. 158 (2016).  The CAVC also stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-70.  Here, it does not appear the range of motion testing conducted on the July 2013 VA spine and knee examinations is in accord with this requirement.  Thus, a remand is necessary in order to afford the Veteran a new VA examination to determine the severity of his low back and left knee disabilities and addresses the CAVC's directive.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (when VA undertakes to provide a medical examination, it must ensure that the examination and opinions therein are adequate).  

D.  I/R-Rt. Thumb.

At the July 2016 Board hearing, the Veteran indicated that he had an examination of the right thumb in 2014.  The Veteran indicated that he is able to bend the thumb, but he experiences pain in the joint.  The Veteran related that the right thumb sprain interferes with his ability to perform certain functions at work.  He noted that the pain in his thumb travels to the wrist.  

While the Veteran reported undergoing a VA examination for the thumb in 2014, there is no indication that the 2014 examination report has been associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the Veteran's recent physical therapy records are relevant to the claims for a higher rating for the Veteran's service-connected right thumb disorder, efforts should be made to obtain all outstanding referenced treatment records, as authorized by the Veteran.  

Moreover, the Veteran last underwent VA examination for the right thumb in July 2013.  The Board recognizes that, generally, the mere passage of time is not a sufficient basis for scheduling another examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, at the July 2016 hearing, the Veteran essentially argued that the right thumb disability had increased in severity since the last examination.  Where the evidence of record does not show the current state of the Veteran's disability, a more current VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2017).  In light of the suggested increased symptomatology reported, and the lack of accompanying contemporaneous medical records, remand is required to obtain updated treatment records and provide the Veteran an updated VA examination that indicates the current symptomatology of the service-connected right thumb strain.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  Obtain and associate with the claims file all records of the Veteran's VA treatment from July 2013 to the present, with particular attention to a report of  examination of the right thumb in 2014.  If no records are available, the claims folder must indicate this fact.  Any additional records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  

2.  Ensure that the Veteran is scheduled for a VA examination to determine whether any degree of the currently diagnosed left ear hearing loss is related to active duty.  The examination should be performed by an examiner other than the author of the July 2013 VA examination report.  The claims file and all relevant records from the Veteran's electronic files must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  After a thorough review of all the evidence of record, to include the Veteran's STRs, military occupational specialty, reported history of in-service and post-service noise exposure, and with consideration of the Veteran's statements as to the onset of his left ear hearing loss and post-service symptoms, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. is there a 50/50 chance) that any current left ear hearing loss disability is related to active duty, to include as due to exposure to acoustic trauma?  The examiner is reminded that VA laws and regulations do not preclude service connection for a post-service disability where hearing loss "disability" for VA purposes (pursuant to 38 C.F.R. § 3.385) was not shown at the time of separation from service.  

The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative, including whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  

3.  Ensure that the Veteran is scheduled for a VA examination to determine the nature and severity of his service-connected tension headaches.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner especially needs to provide specific findings addressing the rating criteria listed under 38 C.F.R. § 4.124a (neurological conditions and convulsive disorders) (2014), for DC 8100 (migraines).  The examiner should make specific findings concerning the frequency and nature of the Veteran's headaches as follows:

 a) Specifically comment on whether the Veteran has any "characteristic prostrating attacks," and if he does, specify their frequency. 

b) Specific findings are requested on whether the migraine headaches are very frequent, completely prostrating, and/or prolonged, and productive of severe economic inadaptability. 

The examiner must provide a rationale for any opinion rendered.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

4.  After completing the above development, ensure that the Veteran is scheduled for a VA examination to evaluate the nature and severity of the Veteran's lumbar spine disability.  The electronic claims file and a complete copy of this Remand must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the thoracolumbar spine should be reported in detail.   

The examiner should report the ranges of motion for the thoracolumbar spine.  Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

5.  Ensure that the Veteran is scheduled for a VA examination to determine the current nature and severity of his left knee disability.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of any flare-ups of these symptoms, and any effect pain has on range of motion.  

The left knee joint should also be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion of the opposite knee.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  Additionally, to the extent possible, joint stability testing should be performed and the examiner should indicate the severity of any joint instability found in the left knee.  All opinions expressed should be accompanied by supporting rationale.  

6.  Ensure that the Veteran is scheduled for a VA examination  to determine the current nature and severity of his service-connected right thumb disability.  The examination should include all studies, tests, and evaluations deemed necessary by the examiner.  The examiner should report all manifestations related to the service-connected right thumb disability.  The record and a copy of this Remand must be made available to and reviewed by the examiner.   The examiner should indicate the point during range of motion at which the Veteran demonstrates objective evidence of pain   If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
7.  If any benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and return the appeal to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


